





EXHIBIT 10.8
SALESFORCE.COM, INC.
2004 EMPLOYEE STOCK PURCHASE PLAN
SUBSCRIPTION AGREEMENT


NAME (Please print):           
          (Last)     (First)   (Middle)


        Original application for the Offering Period beginning (date):      


        Change in Contribution rate effective with the pay period beginning
(date):   


Stop Contributions effective with the pay period beginning (date):    


I. SUBSCRIPTION


        I elect to participate in the 2004 Employee Stock Purchase Plan (the
“Plan”) of salesforce.com, inc. (the “Company”) and to subscribe to purchase
shares of the Company’s Stock in accordance with this Subscription Agreement,
including the Additional Terms and Conditions of Participation set forth in an
addendum hereto (the “Addendum”), and the Plan.




        I authorize Contributions of __________ percent (in whole percentages
not less than 2%, unless an election to stop deductions is being made, or more
than 15%) of my Compensation on each pay day throughout the Offering Period in
accordance with the Plan. I understand that these Contributions will be
accumulated for the purchase of shares of Stock at the applicable purchase price
determined in accordance with the Plan. Except as otherwise provided by the
Plan, I will automatically purchase shares on each Purchase Date unless I
withdraw from the Plan by giving written notice on a form provided by the
Company or unless my eligibility or employment terminates.


        I understand that I will automatically participate in each subsequent
Offering that commences immediately after the last day of an Offering in which I
am participating until I withdraw from the Plan by giving written notice on a
form provided by the Company or my eligibility or employment terminates.


        Shares of Stock I purchase under the Plan should be issued in the
name(s) set forth below. (For U.S. employees only, shares may be issued in the
participant’s name alone or together with the participant’s spouse as community
property or in joint tenancy.)


        NAME(S) (please print):          


        ADDRESS:            


        MY SOCIAL SECURITY OR EMPLOYEE ID NUMBER:         


        I agree to make adequate provision for the U.S. and/or non-U.S. federal,
state and local tax withholding obligations, if any, which arise upon my
purchase of shares under the Plan, my disposition of shares and/or at any other
time in relation to my participation in the Plan. The Company or, if different,
my employer may withhold from my compensation the amount necessary to meet such
withholding obligations, or using any other method specified in the Addendum.


        If I am employed by the Company or a subsidiary of the Company located
in the United States and subject to tax in the United States:





--------------------------------------------------------------------------------



I agree that, unless otherwise permitted by the Company, until I dispose of
shares I purchase under the Plan, I will hold such shares in the name(s) entered
above (and not in the name of any nominee) until the later of (i) two years
after the first day of the Offering Period in which I purchased the shares and
(ii) one year after the Purchase Date on which I purchased the shares. This
restriction only applies to the name(s) in which shares are held and does not
affect my ability to dispose of Plan shares.


        I agree that I will notify the Company (or such person/agent as
designated by the Company) in writing within 30 days after any sale, gift,
transfer or other disposition of any kind prior to the end of the periods
referred to in the preceding paragraph (a “Disqualifying Disposition”) of any
shares I purchased under the Plan. If I do not respond within 30 days of the
date of a Disqualifying Disposition Survey delivered to me by certified mail,
the Company is authorized to treat my nonresponse as my notice to the Company of
a Disqualifying Disposition and to compute and report to the U.S. Internal
Revenue Service the ordinary income I must recognize upon such Disqualifying
Disposition.


II. PARTICIPANT DECLARATION


        Any election I have made on this form revokes all prior elections with
regard to this form.


        I am familiar with the provisions of the Plan and agree to participate
in the Plan subject to all of its provisions and subject to the Additional Terms
and Conditions of Participation set forth in the Addendum to this Subscription
Agreement. I understand that the Board of Directors of the Company reserves the
right to terminate the Plan or to amend the Plan and my right to purchase stock
under the Plan to the extent provided by the Plan or the Addendum. I understand
that the effectiveness of this Subscription Agreement is dependent upon my
eligibility to participate in the Plan.


In particular, I agree to the data privacy consent provisions included in
Section 4 of the Additional Terms and Conditions of Participation.






Date:              
             Signature of Participant










--------------------------------------------------------------------------------



SALESFORCE.COM, INC.
2004 EMPLOYEE STOCK PURCHASE PLAN
NOTICE OF WITHDRAWAL




NAME (Please print): 
          (Last)    (First)    (Middle)


        I elect to withdraw from the salesforce.com, inc. 2004 Employee Stock
Purchase Plan (the “Plan”) and the Offering which began on (date)
____________________ and in which I am participating (the “Current Offering”).


        I understand that I am terminating immediately my interest in the Plan
and the Current Offering, and that no further Contributions will be made
(provided I have given sufficient notice before the next pay day). My
Contributions not previously used to purchase shares will not be used to
purchase shares in the Current Offering, but instead will be paid to me as soon
as practicable. I understand that I will not participate in the Plan unless I
elect to become a participant in another Offering by filing a new Subscription
Agreement with the Company. I understand that I will receive no interest on the
amounts paid to me from my Plan account, and that I may not apply such amounts
to any other Offering under the Plan or any other employee stock purchase plan
of the Company.








Date:   Signature:  










--------------------------------------------------------------------------------



SALESFORCE.COM, INC.
2004 EMPLOYEE STOCK PURCHASE PLAN
ADDENDUM TO SUBSCRIPTION AGREEMENT
ADDITIONAL TERMS AND CONDITIONS OF PARTICIPATION


These Additional Terms and Conditions of Participation, including Appendix I
attached hereto, constitute an addendum to the Subscription Agreement to the
salesforce.com, inc. 2004 Employee Stock Purchase Plan (collectively, the
Subscription Agreement and this Addendum are referred to herein as the
“Agreement”). The terms of the Agreement are incorporated into the
salesforce.com, inc. 2004 Employee Stock Purchase Plan, including any applicable
subplans thereto (the “Plan”), and govern the terms of participation for
participating employees (each, a “Participant”) in the Plan. Capitalized terms
used but not otherwise defined herein shall have the meanings given to them in
the Plan.
◦Responsibility for Taxes. The Participant acknowledges that, regardless of any
action the Company and/or, if different, the Participant’s employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, fringe benefit tax, payment on account or other tax-related items
related to the Participant’s participation in the Plan and legally applicable to
the Participant, or deemed by the Company or the Employer in its discretion to
be an appropriate charge to the Participant even if legally applicable to the
Company or the Employer (collectively, “Tax-Related Items”), the ultimate
liability for all Tax-Related Items is and remains the Participant’s
responsibility and may exceed the amount, if any, actually withheld by the
Company or the Employer. The Participant further acknowledges that the Company
and/or the Employer (1) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the grant of
Purchase Rights, including but not limited to, the purchase of shares of Stock,
the sale of shares of Stock acquired under the Plan or the receipt of any
dividends, and (2) do not commit to and are under no obligation to structure the
terms of the grant of the Purchase Rights or any aspect of the Participant’s
Plan participation to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant is subject to Tax-Related Items in more than one jurisdiction, the
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
Prior to the taxable or tax withholding event, as applicable, the Participant
agrees to pay or make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items. In this regard, the Participant
authorizes the Company and/or the Employer to satisfy any withholding
obligations for all applicable Tax-Related Items from any wages or other cash
compensation paid to the Participant by the Company and/or the Employer.
Alternatively, or in addition, if permissible under local law, the Participant
authorizes the Company and/or the Employer, or their respective agents, to (i)
withhold from proceeds of the sale of shares of Stock acquired by the
Participant upon purchase, either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Participant’s behalf pursuant to
this authorization, without further consent), or (ii) withhold shares of Stock
to be issued upon purchase, provided, however, that withholding in shares shall
be subject to approval by the Compensation Committee to the extent deemed
necessary or advisable by counsel to the Company at the time of any relevant tax
withholding event.
4



--------------------------------------------------------------------------------



The Company and/or the Employer may withhold or account for Tax-Related Items by
considering maximum applicable rates in the Participant’s jurisdiction, in which
case the Participant may receive a refund of any over-withheld amount in cash
and will have no entitlement to the Stock equivalent; provided, however, that
where the application of such maximum rates would, in the Company’s
determination, result in adverse accounting consequences to the Company, the
Company shall withhold only amounts sufficient to meet the minimum statutory
Tax-Related Items required to be withheld or remitted with respect to the
Participant’s participation in the Plan. If the obligation for Tax-Related Items
is satisfied by withholding in shares of Stock, for tax purposes, the
Participant is deemed to have been issued the full number of shares of Stock
subject to the purchase, notwithstanding that a number of the shares of Stock
are held back solely for the purpose of paying the Tax-Related Items due as a
result of any aspect of the Participant’s participation in the Plan.
Finally, the Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Participant’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
purchase or deliver the shares or the proceeds of the sale of shares of Stock,
if the Participant fails to comply with the Participant’s obligations in
connection with the Tax-Related Items.
2. Nature of Plan. By enrolling and participating in the Plan, the Participant
acknowledges, understands and agrees that:
(a)the Plan is established voluntarily by the Company and it is discretionary in
nature;
(b)the grant of the Purchase Rights under the Plan is exceptional, voluntary and
occasional and does not create any contractual or other right to receive future
purchase rights, or benefits in lieu of purchase rights, even if purchase rights
have been granted in the past;
(c)all decisions with respect to future Purchase Rights grants, if any, will be
at the sole discretion of the Company;
(d)if the Participant is not employed by the Company, neither the grant of the
Purchase Rights nor the Participant’s participation in the Plan shall create a
right to employment or be interpreted as forming an employment contract with the
Company;
(e)neither the grant of the Purchase Rights nor the Participant’s participation
in the Plan shall interfere with the ability of the Company or the Employer, as
applicable, to terminate the Participant’s employment contract (if any);
(f)the Participant is voluntarily participating in the Plan;
(g)the Purchase Rights and the shares of Stock subject to the Purchase Rights,
and the income from and value of same, are not intended to replace any pension
rights or compensation;
(h)unless otherwise agreed with the Company, the Purchase Rights and the shares
of Stock purchased under the Plan, and the income from and value of same, are
not granted as consideration for, or in connection with, the service the
Participant may provide as a director of a Subsidiary Corporation.
5



--------------------------------------------------------------------------------



(i)the future value of the underlying shares of Stock is unknown and cannot be
predicted with certainty, and the value of the shares of Stock purchased under
the Plan may increase or decrease, even below the Purchase Price;
(j)the Purchase Rights and the shares of Stock subject to the Purchase Rights,
and the income from and value of same, are not part of normal or expected
compensation or salary for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, holiday pay,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar mandatory payments and in no event should be considered as compensation
for, or relating in any way to, past services for the Company, the Employer or
any other Subsidiary Corporation;
(k)for purposes of the Purchase Rights and unless otherwise determined by the
Company, in the event of termination of the Participant’s employment (for any
reason whatsoever, whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant’s employment agreement, if any), the Participant’s
right to participate in the Plan and the Participant’s right to purchase shares
of Stock, if any, will terminate effective as of the date that the Participant
is no longer actively providing services and will not be extended by any notice
period mandated under local law (e.g., active employment would not include any
contractual notice or any period of “garden leave” or similar period mandated
under employment laws in the jurisdiction where the Participant is employed or
the terms of the Participant’s employment agreement, if any); the Company shall
have the exclusive discretion to determine when the Participant is no longer
actively providing services for purposes of the Participant’s Purchase Rights
(including whether the Participant may still be considered to be providing
services while on a leave of absence);
(l)unless otherwise provided in the Plan or by the Company in its discretion,
the Purchase Rights and the benefits evidenced by the Agreement do not create
any entitlement to have the Plan or any such benefits granted thereunder,
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
Stock; and
(m)if the Participant is rendering services outside the United States:
i. no claim or entitlement to compensation or damages shall arise from
forfeiture of the Purchase Rights under the Plan resulting from termination of
the Participant’s employment with the Employer, the Company and its other
Participating Companies (for any reason whatsoever and whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
the Participant is employed or the terms of the Participant’s employment
agreement, if any);
ii. the Plan, the Purchase Rights and any shares of Stock acquired under the
Plan are not part of the Participant’s normal or expected compensation or salary
for any purpose; and
iii. none of the Company, the Employer nor any other Subsidiary Corporation
shall be liable for any foreign exchange rate fluctuation between the
Participant’s local currency and the United States Dollar that may affect the
value of the Purchase Rights or of any amounts due to the Participant pursuant
to the purchase of shares of Stock under the Plan or the subsequent sale of any
such shares of Stock.
6



--------------------------------------------------------------------------------



3. No Advice Regarding Participation. The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding the Participant’s participation in the Plan, or the Participant’s
acquisition or sale of the underlying shares of Stock. The Participant should
consult with the Participant’s own personal tax, legal and financial advisors
regarding his or her participation in the Plan before taking any action related
to the Plan.
4. Data Privacy Notice. The Participant hereby acknowledges that the collection,
use and transfer, in electronic or other form, of the Participant’s personal
data as described in this Agreement and any other Plan materials by and among,
as applicable, the Employer, the Company and any Subsidiary Corporation, is
necessary for the exclusive purpose of implementing, administering and managing
the Participant’s participation in the Plan. The Participant understands that
the Company and the Employer may hold certain personal information about the
Participant, including, but not limited to, the Participant’s name, home address
and telephone number, email address, date of birth, social insurance, passport
or other identification number (e.g., resident registration number), salary,
nationality, job title, any shares of Stock or directorships held in the
Company, details of all Purchase Rights or any other entitlement to shares of
Stock awarded, canceled, exercised, purchased, vested, unvested or outstanding
in the Participant’s favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan. The Participant understands that Data will
be transferred to E*Trade Financial Services, Inc. and its related companies
(“E*TRADE”) or any stock plan service provider as may be selected by the Company
in the future, which is assisting the Company with the implementation,
administration and management of the Plan. The Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country of operation (e.g., the United States) may have
different data privacy laws and protections than the Participant’s country. The
Participant understands that if he or she resides outside the United States, he
or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative. The Company, E*TRADE, any stock plan service provider selected
by the Company and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan may receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purpose of implementing, administering and managing his
or her participation in the Plan. The Participant understands that Data will be
held only as long as is necessary to implement, administer and manage the
Participant’s participation in the Plan. The Participant understands if he or
she resides outside the United States, he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or make any other applicable data subject
requests, in any case without cost, by contacting in writing his or her local
human resources representative. For more information, the Participant may
contact his or her local human resources representative.
5. Electronic Delivery/Enrollment. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company. To the extent the Participant executes
the Agreement by electronic means, Participant should retain a copy of his or
her returned electronically signed Agreement. Participant may obtain a paper
copy at any time and at the Company’s expense by requesting one from Global
Equity Plan Services Department (see paragraph 13 of these Terms and
Conditions).
6. Language. By voluntarily participating in the Plan, the Participant
acknowledges and represents that he or she is proficient in the English language
or has consulted with an advisor who is
7



--------------------------------------------------------------------------------



sufficiently proficient in English as to allow the Participant to understand the
terms of this Agreement and any other documents related to the Plan. If the
Participant has received this Agreement or any other documents related to the
Plan translated into a language other than English and if the meaning of
translated version is different from the English version, the English version
shall control.
7. Severability. The provisions of the Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
8. Waiver. The Participant acknowledges that a waiver by the Company of breach
of any provision of the Agreement shall not operate or be construed as a waiver
of any other provision of the Agreement, or any subsequent breach by the
Participant or of any other participant.
9. Appendix I. Notwithstanding any provisions of the Agreement, the Purchase
Rights shall be subject to any special terms and conditions for the
Participant’s country set forth in Appendix I to this Addendum. Moreover, if the
Participant relocates to one of the countries included in Appendix I, the
special terms and conditions for such country will apply to the Participant, to
the extent the Company determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons.
Appendix I constitutes part of the Agreement.
10. Imposition of Other Requirements. The Company, in its discretion, may elect
to terminate, suspend or modify the terms of the Plan at any time, to the extent
permitted by the Plan. The Participant agrees to be bound by such termination,
suspension or modification regardless of whether notice is given to the
Participant of such event, subject in any case to the Participant’s right to
timely withdraw from the Plan in accordance with the Plan withdrawal procedures
then in effect. In addition, the Company reserves the right to impose other
requirements on the Participant’s participation in the Plan and on any shares of
Stock purchased under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require the
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
11. Governing Law; Venue. The Purchase Rights and the provisions of the
Agreement are governed by, and subject to, the laws of the State of California
without regard to the conflict of law provisions, as provided in the Plan. For
purposes of any action, lawsuit or other proceedings brought to enforce the
Agreement, relating to it, or arising from it, the parties hereby submit to and
consent to the sole and exclusive jurisdiction of the courts of San Francisco
County California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.
12. Insider Trading/Market Abuse Laws. The Participant may be subject to insider
trading restrictions and/or market abuse laws based on the exchange on which the
shares of Stock are listed and in applicable jurisdictions, including the United
States, the Participant’s country and any stock plan service provider’s country,
which may affect the Participant’s ability to accept, acquire, sell or otherwise
dispose of shares of Stock, rights to shares of Stock (e.g., Purchase Rights) or
rights linked to the value of shares of Stock during such times as the
Participant is considered to have material non-public information or “inside
information” regarding the Company (as defined by the laws or regulations in
applicable jurisdictions). Local insider trading laws and regulations may
prohibit the cancellation or amendment of orders the Participant placed before
he or she possessed inside information.  Furthermore, the Participant could be
prohibited from (i) disclosing the inside information to any third party,
including fellow employees (other than on a “need to know” basis), and (ii)
“tipping” third parties or causing them
8



--------------------------------------------------------------------------------



otherwise to buy or sell securities. Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. The Participant
acknowledges that it is his or her responsibility to comply with any applicable
restrictions, and the Participant should speak to his or her personal advisor on
this matter.
13. Foreign Asset/Account and Exchange Control Reporting. The Participant’s
country may have certain exchange controls and foreign asset and/or account
reporting requirements which may affect his or her ability to purchase or hold
shares of Stock under the Plan or receive cash from his or her participation in
the Plan (including from any dividends received or sale proceeds arising from
the sale of shares of Stock) in a brokerage or bank account outside the
Participant’s country. The Participant may be required to report such accounts,
assets or transactions to the tax or other authorities in his or her country.
Further, the Participant may be required to repatriate proceeds acquired as a
result of participating in the Plan to his or her country through a designated
bank/broker and/or within a certain time. The Participant acknowledges and
agrees that it is his or her responsibility to be compliant with such
regulations and understands that the Participant should speak with his or her
personal legal advisor for any details regarding any foreign asset/account
reporting or exchange control reporting requirements in the Participant’s
country arising out of his or her participation in the Plan.






9

